Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 13 and  18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 18, the limitation of “uniquely connected” renders the scope of the claim indefinite since it is not clear what connection is considered to be unique.
Regarding claims 4 and 19-20, the limitation of “uniquely associated” render the scope of the claim indefinite since the term “uniquely” is vague and not clear what the association is considered to be unique. 
Regarding claim 5, the term “preferably successively divided” renders the scope of the claim indefinite since it is not clear whether “successively divided” is part of the scope of the claim or it is just a prefer or an alternative embodiment of not having the successively divided portion. 

Claims 3,4,5,13 and 18-20 are further rejected as can be best understood by the examiner in which the term “uniquely connected” or “uniquely associated” is just “connected” or “associated” and “successively divided” is just “divided”. Furthermore, in claim 13, “the transition portion :… in the shift direction” is interpreted as “the transition portion is configured to transform…in the shift direction”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 6, 7,8, 9, 10, 11, 12,14, 15, 16,17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuczek et al. (US 2017/0146305A).  Regarding claim 1, Kuczek discloses (figures 2b-2H and 3 and 4a,b)  a heat exchanger that has a header (216,316,416) adapted to be connected to and form part of or being integrally formed as a part of a heat exchanger, the heat exchanger having a heat exchanger body (206,306,406) with a plurality of discrete channels for a first fluid and a plurality of discrete channels for a second fluid, the header (216,316,416) having a first end having a round configuration being adapted to be connected to a circular pipe (220,420) and to form an inlet to, or an outlet from, the heat exchanger (first end is one end of 216 that is attached to section 208,220) and a second end (cross section shown in figure 2H, the end that is attached to the heat exchanger core 206) being adapted to be connected to or be integrally formed with the heat exchanger body and being provided with a plurality of discrete channels (232,234) wherein each discrete channel at the second end of the header (see figure 2H) is adapted to be individually connected to or integrally formed with one discrete channel of the plurality of the discrete channel for the first fluid in the heat exchanger body, wherein the header (216) is provided with a plurality of dividers (222 or/and 228) dividing one or more internal channels of the circular pipe into the plurality of discrete channels at the second end, wherein the dividers extend from the second end to or toward the first end; and wherein at least some of the dividers extend from the second end to the first end and define a plurality of channel mouths at the first end, the channel mouths together forming the round configuration of the first end (see figure 2B)
Regarding claim 3, Kuczek discloses (see figures 2B-2H and figure  3) that any upstream channel, as seen in a main direction extending from the first end to the second end, is connected to one or more downstream channels in the main direction. 
Regarding claim 4, Kuczek discloses (figures 2B-2H and figure 3) that the dividers (222) extend from the second end to the first end, wherein each of the channel mouth formed at the first end is associated with a discrete channel extending through the header, wherein the discrete channels extending through the header form the plurality of discrete channel at the second end of the header. (the dividers 222 form the discrete channels extending through the first to the second end of the header) 
Regarding claim 5, Kuczek discloses (figures 2-4) that some dividers (222) of the header (216, 316 or 416) extend from the second end to the first end and some dividers (228) extend from the second end to one or more positions between the second end and the first end, wherein channels associated with the channel mouths at the first end are successively divided, as seen in the main direction extending from the first end to the second end, into a greater number of channels forming the plurality of discrete channel at the second end of the header. (figures 3 and 4 discloses that the number of channels in the second end is greater than the number of channel in the first end due to a number of dividers appears at the second end but not in the first end).
Regarding claim 6, Kuczek discloses (figure 2H)  that the plurality of channels (232,234) at the second end of the header are configured in a line configuration in that, in a cross-section across the plurality of channels, the plurality of channels is sub-divided into a plurality of groups, each group including a plurality of channels arranged along a line extending along a first direction across the cross section of the second end. (there are a plurality of channel in each rows divided by the dividers, there are also a plurality of column of channels shown in figure 2H).
Regarding claim 7, Kuczek discloses (figure 2H) that adjacent lines are along a second direction, transverse to the first direction (flow direction), separated a distance adapted to provide space for an intertwining of the line configured plurality of channels for the first fluid with a line configured plurality of channels for the second fluid. (channels (232) are spaced distance in a direction transverse to the flow direction so that channels 234 are located between the two adjacent channels 232).
Regarding claim 8, Kuczek discloses (figure 2H) that the plurality of discrete channels (232,234) at the second end are provided in a grid having a rectangular configuration. 
Regarding clam 9, Kuczek discloses (figures 3 and 4) that the one or more dividers having longitudinal extensions along a main direction (flow direction) extending from the first end to the second end being at least two times a minimum cross-sectional dimension of respective one of the plurality of channels at the second end. Basing on the geometrical relationship between the length of the dividers and the width of the channels formed by two divider, shown in figures 3 or 4, the length of the divider is more than two time the width of the flow channel. 
Regarding claim 10, Kuczek discloses (figures 2-4) the heat exchanger comprising a central heat exchange body (206,306,406) with a plurality of discrete channels for a first fluid and a plurality of discrete channels for a second fluid. 
Regarding claim 11, Kuczek discloses (figures 5b- 5d) that the plurality of discrete channels (532,534) for the first fluid and the plurality of discrete channel for the second fluid are in the central heat exchange body arranged in a checkered pattern as 
Regarding claim 12, Kuczek discloses (figure A shown below) a transition portion having a first outer portion in connection with the header forming a first fluid header for the first fluid, a second outer portion in connection with a further header forming a second fluid header for the second fluid, and an inner portion in connection with the central heat exchange body, wherein the first outer portion is provided with a plurality of channels for the first fluid forming the first fluid channels arranged in a line configuration (the fluid channels in the transition is aligned with the fluid channels formed in the header to receive the fluid from the header), wherein the second outer portion is provided with a plurality of channels for the second fluid forming second fluid channels arranged in a line configuration (the fluid channel in the second outer portion of the transition is aligned with the fluid channel formed in the second header to receive the second fluid), and wherein the inner portion is provided with the first fluid channel and the second fluid channel arranged in a checkered pattern. (see figure 5)

    PNG
    media_image1.png
    453
    1025
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to figure 2b with limitations shown

Regarding claim 14, Kuczek discloses (figure A) that the transition portion is integrally formed with the header and/or with the central heat exchanger body.  
Regarding claim 15, Kuczek discloses (figure 2 and A) that the central heat exchanger body (206); two transition portions, one at either end of the central heat exchanger body, and four headers at respective outer portion of the transition portions integrally formed into a single body.  (each transition is located at each opposite end of the central heat exchanger 206 to receive and exit the first and second fluid). 
Regarding claim 16, Kuczek discloses (figure A) that the transition portion is integrally formed with the header (216).
Regarding claim 17, Kuczek discloses (figure A) that the transition portion is integrally formed with both the header and the central heat exchanger body (206).
Regarding claim 18, Kuczek discloses (figures 3 and 4) that any upstream channel, as seen in a main direction extending from the first end to the second end, is connected to one or more downstream channels in the main direction. 
Regarding claim 20, Kuczek discloses (figures 2, 3 and 4) that the dividers (222, 422) extend from the second end to the first end, wherein each of the channel mouths formed at the first end is associated with a discrete channel extending through the header, wherein the discrete channels extending through the header form the plurality of discrete channels at the second end of the header. 

Claims 1-4, 9-10 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by R. H. Anderegg (US 2,099,186).   Regarding claim 1, Anderegg (US 2,099,186) discloses (figures 6-7)  a heat exchanger that has a header (10) adapted to be connected to and form part of or being integrally formed as a part of a heat exchanger, the heat exchanger having a heat exchanger body (12) with a plurality of discrete channels for a first fluid and a plurality of discrete channels for a second fluid, the header (10) having a first end (upper end of 10 shown in figure 6) having a round configuration being adapted to be connected to a circular pipe and to form an inlet to, or an outlet from, the heat exchanger and a second end (side end of header that is attached to tubes 12) being adapted to be connected to or be integrally formed with the heat exchanger body and being provided with a plurality of discrete channels (channels within tubes 12) wherein each discrete channel (channel formed by dividers 19,21,22,23) at the second end of the header is adapted to be individually connected to or integrally formed with one discrete channel of the plurality of the discrete channel (tubes 12) for the first fluid in the heat exchanger body, wherein the header (10) is provided with a plurality of dividers (19,21,22,23) dividing one or more internal channels of the circular pipe into the plurality of discrete channels at the second end, wherein the dividers extend from the second end to or toward the first end; and wherein at least some of the dividers (19,21,22,23) extend from the second end to the first end and define a plurality of channel mouths at the first end (see figure 7), the channel mouths together forming the round configuration of the first end. 
 Regarding claim 2, Anderegg further discloses that at least a sub-set (23) of the dividers extend, in a cross section across the channel mouths along curved lines across the round configuration of the first end.  
Regarding claim 3, Anderegg  discloses (see figure 6) that any upstream channel, as seen in a main direction extending from the first end to the second end, is connected to one or more downstream channels in the main direction. 
Regarding claim 4, Anderegg discloses (figure 6) that the dividers (19,21,22) extend from the second end to the first end, wherein each of the channel mouth formed at the first end is associated with a discrete channel extending through the header, wherein the discrete channels extending through the header form the plurality of discrete channel at the second end of the header. (the channels formed between dividers  run from the second end to the first end of the header)
Regarding clam 9, Anderegg discloses (figure 6) that the one or more dividers (19,21,22) having longitudinal extensions along a main direction (flow direction) extending from the first end to the second end being at least two times a minimum cross-sectional dimension of respective one of the plurality of channels at the second end. Basing on the geometrical relationship between the length of the dividers and the width of the channels formed by two divider, shown in figure 6,  the length of the divider is more than two time the width of the flow channel. 
Regarding claim 10, Anderegg discloses (figures 2-4) the heat exchanger comprising a central heat exchange body (12,13) with a plurality of discrete channels for a first fluid (fluid flows through the tubes 12) and a plurality of discrete channels for a second fluid. (fluid flow through the fins 13).
Regarding claim 18, Anderegg discloses that any upstream channel, as seen in a main direction extending from the first end to the second end, is connected to one or more downstream channels in the main direction. 
 Regarding claim 19, Anderegg discloses (figures 6-7)  that the dividers extend from the second end to the first end, wherein each of the channel mouths form at the first end is associated with a discrete channel extending through the header, wherein the discrete channels extending through the header form the plurality of discrete channels at the second end of the header. (the channels formed between dividers 19,21,22 and 23 run from the second end to the first end of the header). 
Regarding claim 20, Anderegg discloses (figure 6) that the dividers (19,21,22) extend from the second end to the first end, wherein each of the channel mouths formed at the first end is associated with a discrete channel extending through the header, wherein the discrete channels extending through the header form the plurality of discrete channels at the second end of the header. 

Claims 1-5, 9-10 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pawelzik et al. (CA 2,971,294).   Regarding claim 1,Pawelzik discloses (figures 2 and 4)  a heat exchanger that has a header (49 or 51) adapted to be connected to and form part of or being integrally formed as a part of a heat exchanger, the heat exchanger having a heat exchanger body (50) with a plurality of discrete channels for a first fluid and a plurality of discrete channels for a second fluid, the header (49 or 51) having a first end (outer end or terminal end of 49 or 51) having a round configuration being adapted to be connected to a circular pipe  and to form an inlet to, or an outlet from, the heat exchanger and a second end (end of 49 or 51 in connection with 50) being adapted to be connected to or be integrally formed with the heat exchanger body and being provided with a plurality of discrete channels (channels between 29) wherein each discrete channel (channels between 22, 29 at zone 49 and 51) at the second end of the header is adapted to be individually connected to or integrally formed with one discrete channel of the plurality of the discrete channel (fluid flow from the header 49 or 51 through the heat exchange body 50) for the first fluid in the heat exchanger body, wherein the header (49 or 51) is provided with a plurality of dividers (29,34,31,37,41,35 or 23,30,33,36,40,42) dividing one or more internal channels of the circular pipe into the plurality of discrete channels at the second end, wherein the dividers extend from the second end to or toward the first end; and wherein at least some of the dividers (29,31,34,35, 37 and 41 or 30,23,33,36,40,42) extend from the second end to the first end and define a plurality of channel mouths (44) at the first end (see figure 2), the channel mouths together forming the round configuration of the first end. 
 Regarding claim 2, Pawelzik further discloses (figure 2) that at least a sub-set  of the dividers extend, in a cross section across the channel mouths along curved lines across the round configuration of the first end.  (the sub-set of the dividers form concentric circular mouth 44,45 shown in figure 2)
Regarding claim 3, Pawelzik  discloses (see figure 2) that any upstream channel, as seen in a main direction extending from the first end to the second end, is connected to one or more downstream channels in the main direction. 
Regarding claim 4, Pawelzik discloses (figure 2) that the dividers (22,29,35) extend from the second end to the first end, wherein each of the channel mouth formed at the first end is associated with a discrete channel extending through the header, wherein the discrete channels extending through the header form the plurality of discrete channel at the second end of the header. (the channels formed between dividers  run from the second end to the first end of the header)
Regarding claim 5, Pawelzik discloses (figures 2-4) that some dividers (22,29,35) of the header extend from the second end to the first end and some dividers (31,37,41) extend from the second end to one or more positions between the second end and the first end, wherein channels associated with the channel mouths at the first end are successively divided, as seen in the main direction extending from the first end to the second end, into a greater number of channels forming the plurality of discrete channel at the second end of the header. (figure 2 and 4 discloses that the number of channels in the second end is greater than the number of channel in the first end due to a number of dividers appears at the second end but not in the first end).

Regarding clam 9, Pawelzik discloses (figure 4) that the one or more dividers (22,29,35) having longitudinal extensions along a main direction (flow direction) extending from the first end to the second end being at least two times a minimum cross-sectional dimension of respective one of the plurality of channels at the second end. Basing on the geometrical relationship between the length of the dividers and the width of the channels formed by two divider, shown in figure 4,  the length of the divider is more than two time the width of the flow channel. 
Regarding claim 10, Pawelzik discloses (figures 2 and 4) the heat exchanger comprising a central heat exchange body (50) with a plurality of discrete channels for a first fluid and a plurality of discrete channels for a second fluid. 
Regarding claim 18, Pawelzik discloses (figures 2 and 4) that any upstream channel, as seen in a main direction extending from the first end to the second end, is connected to one or more downstream channels in the main direction. 
 Regarding claim 19, Pawelzik discloses (figures 2 and 4)  that the dividers (22,29,34,35) extend from the second end to the first end, wherein each of the channel mouths form at the first end is associated with a discrete channel extending through the header, wherein the discrete channels extending through the header form the plurality of discrete channels at the second end of the header. (the channels formed between dividers run from the second end to the first end of the header). 
Regarding claim 20, Pawelzik discloses (figures 2 and 4) that the dividers (22,29,34,35) extend from the second end to the first end, wherein each of the channel mouths formed at the first end is associated with a discrete channel extending through the header, wherein the discrete channels extending through the header form the plurality of discrete channels at the second end of the header. (the channels formed between dividers run from the second end to the first end of the header). 
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of gradually shifting every second first fluid channel in respective line relative to every other first fluid channel in respective line in a shift direction being transverse to the lines in the line configuration and same to the second fluid channel, is not found in the prior art of record. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baker et al. (US 2014/0000841A1) discloses a compressed gas cooling apparatus.
Schalansky (US 2014/0231057A1) discloses a heat exchanger. 
Birger Pettersson (GB 1,413,473) discloses a heat exchanger.
Slaughter (US 8,381,804) discloses a twisted vane counter parallel flow heat exchanger.
Hummel et al. (US 4,524,823) discloses a heat exchanger having helical distributor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763